DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 07/24/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over VMware vSphere ver. 6.7 product documentation (hereafter vSphere): “vSphere Update Manager Installation and Administration Guide” (hereafter VUM) and “VMware ESXi Installation and Setup”, § “Customizing Installations with vSphere ESXi Image Builder” (hereafter ImageBuilder) in view of “vSAN Misconceptions: Drivers and Firmware Don’t Matter” (hereafter McCarty).



Claims 1 and 8:
vSphere discloses the limitations as shown in the following rejections: 
A method of upgrading an image of a virtualization software and firmware in a plurality of hosts, said method comprising: validating a desired image of the virtualization software by extracting dependencies (Depends) and conflicts (Conflicts) defined in metadata (SoftwarePackage Properties) of all payloads (VMware Installation Bundles (VIBs)/software packages) of the desired image (exported image included in baseline or baseline group) of the virtualization software, and confirming there are no violations of the extracted dependencies and conflicts (ImageBuilder pg. 36-37; pg. 39; pg. 55-56; VUM pg. 13, last two para.; pg. 17-19). Exemplary quotations:
“An image profile and its VIBs must meet several criteria to be valid…If any VIB in the image profile depends on another VIB, that other VIB must also be included in the image profile. VIB creators store that information in the SoftwarePackage object's Depends property…VIBs must not conflict with each other. VIB creators store conflict information in the SoftwarePackage object's Conflicts property…When you export an image profile to an ISO, vSphere ESXi Image Builder validates each VIB (ImageBuilder pg. 36-37)…You can export an image profile to an ISO image or a ZIP file…You can use the ISO image as an ESXi installer or upload the ISO into vSphere Update Manager for upgrades (ImageBuilder pg. 55).

performing a pre-check (compliance scan and/or pre-check) of the desired image of the virtualization software against a current image of the virtualization software… (VUM: pg. 20; pg. 90-91; pg. 121: “Scanning is the process in which attributes of a set of hosts and virtual machines are evaluated against the patches, extensions, and upgrades included in the attached baselines and baseline groups”; pg. 127-131; pg. 134-135: “When you scan ESXi hosts against an upgrade baseline, Update Manager runs a precheck script”; pg. 164-165: “The Pre-Check Remediation is a check that is performed on the host or the cluster that displays a table that lists possible problems that might prevent a successful remediation”)
and upon determining from results of the pre-check that the virtualization software can be upgraded to the desired image and the firmware can be upgraded to the desired version, upgrading the current image of the virtualization software to the desired image of the virtualization software…(VUM: pg. 21-22: “Remediation is the process in which Update Manager applies patches, extensions, and upgrades to ESXi hosts and virtual machines after a scan is complete. Remediation makes the selected vSphere objects compliant with patch, extension, and upgrade baselines.”; pg. 147-149.
vSphere does not specifically discuss the handling of firmware upgrades and does not specifically disclose a pre-check of the desired version of the firmware against a current version of the firmware…upgrading the current version of the firmware to the desired version of the firmware.
McCarty, however, teaches (pg. 3-5) a vSphere extension configured to handle storage controller firmware upgrades in the same manner as other components including pre-check of the desired version of the firmware against a current version of the firmware and upgrading the firmware: 
 “vSAN Health Check can report firmware or driver inconsistencies, directing an administrator to update their environment...VMware Update Manager Baselines that are automatically generated using the VMware Release Catalog, can determine the best combination of firmware for the version of vSAN in use. Some controller firmware can even be updated natively with VMware Update Manager, making the task of lifecycle management even easier” (pg. 4-5).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to extend vSphere’s upgrade process to also address firmware as taught by McCarty because "Driver and firmware misconfiguration is a common source of support cases" (pg. 4) and "Properly updating vSphere, vSAN, and the underlying hardware will provide the highest levels of performance and availability" (McCarty pg. 6).

Claims 2 and 9:
The combination of vSphere/McCarty discloses the limitations as shown in the rejections above. vSphere/McCarty further disclose in response to a user input, generating the software specification (Image Profile and/or baseline metadata) that specifies the desired image of the virtualization software and a desired version of the firmware. (ImageBuilder pg. 33; pg. 48-49; pg. 53-55; VUM 92-93; pg. 102-105; pg. 194-195). See also McCarty pg. 4-5.

Claims 3 and 10:
The combination of vSphere/McCarty discloses the limitations as shown in the rejections above. vSphere/McCarty further discloses wherein the desired image of the virtualization software includes drivers and agents of the desired version of the firmware (VUM pg. 98; pg. 145; McCarty pg. 5).

Claims 4 and 11:
The combination of vSphere/McCarty discloses the limitations as shown in the rejections above. vSphere further discloses wherein prior to the upgrading, the payloads of the desired image of the virtualization software and the desired version of the firmware are staged into local memory of the hosts (VUM pg. 21; pg. 143-144)

Claims 5 and 12:
The combination of vSphere/McCarty discloses the limitations as shown in the rejections above. vSphere further discloses generating the desired image of the virtualization software based on the software specification and storing the desired image of the virtualization software in a first storage location (Update Manager repository), wherein during the staging, the payloads of the desired image of the virtualization software are copied into the local memory of the hosts from the first storage location and from a second storage location (e.g. extension/patch repository)  in which the drivers and agents of the desired version of the firmware are stored  (VUM pg. 15-17, 88-89, 104, 179-180).

Claims 6, 7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over vSphere in view of McCarty in further view of Kuzmack et al. (US 2013/0179872 A1).

Claims 6 and 13:
As shown above, vSphere and McCarty disclose performing a pre-check (compliance scan/health check) of the desired image of the virtualization software against that of each host. vSphere does not specify whether it is the Update Manager server or the hosts which actually compares the data to establish the host’s version compliance/health, but it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to do so at the hosts as it represents a selection from amongst a finite number (two) of identified, predictable solutions, with a reasonable expectation of success.
The combination of vSphere/McCarty does not specifically describe a hardware support manager that is connected to a baseboard management controller in each of the hosts, performs the pre-check of the desired version of the firmware against the current version of the firmware.
Kuzmack, however, discloses (FIG. 1; ¶0006, 0016) an analogous Update Manager that is connected to a baseboard management controller (“management processor, such as a…baseboard management controller”) in each of the hosts, performs the pre-check of the desired version of the firmware against the current version of the firmware (¶0009, 0019: “The update manager compares the firmware versions with the current versions and retrieves virtual firmware updates for any firmware versions that are not current. The comparison of versions with current versions and retrieval of the virtual firmware update for non-current firmware is managed along with software version management.”)
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify vSphere/McCarty to further update BMC firmware as taught by Kuzmack to ensure the hosts operate efficiently and securely, and because Kuzmack teaches toward the combination, (“An example of a commercially available update manager is the VMware Update Manager application” (¶0016).

Claim 7:
The combination of vSphere/McCarty/Kuzmack discloses the limitations as shown in the rejections above. Furthermore, McCarthy discloses (pg. 3-5) the software tools and procedures to check firmware compliance are different from the ones used for virtualization software as taught by vSphere thus require different API calls and vSphere/McCarty teach wherein the hosts perform the pre-check in response to a first application programming interface (API) call, and the hardware support manager performs the pre-check in response to a second API call. See also Kuzmack¶0016-0018 for relevant disclosure.

Claim 14:
vSphere discloses the limitations as shown in the following rejections: 
A computer system comprising a management server, a cluster of hosts in which virtualization software and firmware are to be upgraded…wherein the management server is programmed to execute a method of upgrading an image of a virtualization software and firmware in a plurality of hosts, said method comprising: validating a desired image of the virtualization software by extracting dependencies (Depends) and conflicts (Conflicts) defined in metadata (SoftwarePackage Properties) of all payloads (VMware Installation Bundles (VIBs)/software packages) of the desired image (exported image included in baseline or baseline group) of the virtualization software, and confirming there are no violations of the extracted dependencies and conflicts (ImageBuilder pg. 36-37; pg. 39; pg. 55-56; VUM pg. 13, last two para.; pg. 17-19). 
issuing a first command to perform a pre-check (compliance scan and/or pre-check) of the desired image of the virtualization software against a current image of the virtualization software… (VUM: pg. 20; pg. 90-91; pg. 121; pg. 127-131; pg. 134-135; pg. 164-165)
and upon determining from results of the pre-check that the virtualization software can be upgraded to the desired image and the firmware can be upgraded to the desired version, upgrading the current image of the virtualization software to the desired image of the virtualization software…(VUM: pg. 21-22: “Remediation is the process in which Update Manager applies patches, extensions, and upgrades to ESXi hosts and virtual machines after a scan is complete. Remediation makes the selected vSphere objects compliant with patch, extension, and upgrade baselines.”; pg. 147-149.
vSphere does not specifically discuss the handling of firmware upgrades and does not specifically disclose a pre-check of the desired version of the firmware against a current version of the firmware…upgrading the current version of the firmware to the desired version of the firmware.
McCarty, however, teaches (pg. 3-5) a vSphere extension configured to handle storage controller firmware upgrades in the same manner as other components including pre-check of the desired version of the firmware against a current version of the firmware and upgrading the firmware.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to extend vSphere’s upgrade process to also address firmware as taught by McCarty because "Driver and firmware misconfiguration is a common source of support cases" (pg. 4) and "Properly updating vSphere, vSAN, and the underlying hardware will provide the highest levels of performance and availability" (McCarty pg. 6).
The combination of vSphere/McCarty does not specifically describe a hardware support manager that is connected to a baseboard management controller in each of the hosts.
Kuzmack, however, discloses (FIG. 1; ¶0006, 0016) an analogous Update Manager that is connected to a baseboard management controller (“management processor, such as a…baseboard management controller”) in each of the hosts.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify vSphere/McCarty to further update BMC firmware as taught by Kuzmack to ensure the hosts operate efficiently and securely, and because Kuzmack teaches toward the combination, (“An example of a commercially available update manager is the VMware Update Manager application” (¶0016).

Claims 15-20:
Claims 15-20 are rejected under the same rationale provided above for claims 2-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20190317751 A1 and US 20190317750 A1 are directed to combined virtualization software and firmware updates.
US 20210072976 A1 is directed to staging BMC firmware upgrades.
“HP Smart Update Best Practices Planning Guide” is directed to HP Smart Update Manager.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
10/30/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196